  Case: 2:20-cv-06302-JLG-EPD Doc #: 3 Filed: 12/11/20 Page: 1 of 4 PAGEID #: 64




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

ROBERT L. ROBINSON, II,
                                                CASE NO. 2:20-CV-6302
          Petitioner,                           JUDGE JAMES L. GRAHAM
                                                Chief Magistrate Judge Elizabeth P. Deavers
          v.

STATE OF OHIO,

          Respondent.

                         ORDER AND REPORT AND RECOMMENDATION

          Petitioner, a state prisoner, has filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. This case has been referred to the Undersigned pursuant to 28 U.S.C. § 636(b) and

Columbus’ General Order 14-1 regarding assignments and references to United States Magistrate

Judges.

          Petitioner has filed a Motion for Leave to Proceed in forma pauperis with an attached

prison account statement. (ECF No. 1.) Upon consideration, the Court finds the Motion to be

meritorious, and therefore, it is GRANTED.

          WHEREUPON, IT IS ORDERED THAT the Petitioner be allowed to prosecute this

action without prepayment of fees or costs and that judicial officers who render services in this

action shall do so as if the costs had been prepaid.

          This matter is before the Court on its own motion under Rule 4 of the Rules Governing

Section 2254 Cases in the United States District Courts (“Rule 4”). Pursuant to Rule 4, the Court

conducts a preliminary review to determine whether “it plainly appears from the petition and any

attached exhibits that the petitioner is not entitled to relief . . .” If it does so appear, the petition




                                                   1
  Case: 2:20-cv-06302-JLG-EPD Doc #: 3 Filed: 12/11/20 Page: 2 of 4 PAGEID #: 65




must be dismissed. Id. With this standard in mind, and for the reasons that follow, it is therefore

RECOMMENDED that this action be DISMISSED.

                         I.         FACTS AND PROCEDURAL HISTORY

   Petitioner challenges his March 13, 2019 convictions after a jury trial in the Madison County

Court of Common Pleas on possession of drugs and operating a vehicle with a hidden

compartment for transportation of a controlled substance. The trial court imposed a term of five

years’ incarceration. On December 30, 2019, the state appellate court affirmed the trial court’s

judgment. State v. Robinson, 12th Dist. No. CA2019-04-009, 2019 WL 7287148 (Ohio Ct. App.

Dec. 30, 2019). On June 9, 2020, the Ohio Supreme Court declined to accept jurisdiction of the

appeal. State v. Robinson, 159 Ohio St.3d 1408 (Ohio 2020).

       On December 9, 2020, Petitioner filed this pro se petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. He asserts that his convictions violate the Fourth Amendment

because police improperly stopped and searched his automobile without a warrant or exigent

circumstances. These claims, however, do not provide Petitioner a basis for habeas corpus relief.

                              II.     FOURTH AMENDMENT CLAIMS

       Generally, Fourth Amendment claims do not provide a basis for federal habeas corpus

relief, so long as the petitioner had an opportunity to present the claim to the state courts. Stone

v. Powell, 428 U.S. 465, 482 (1976); Riley v. Gray, 674 F.2d 522, 526 (6th Cir. 1982)

(opportunity for full and fair litigation of a Fourth Amendment claim exists where the state

procedural mechanism presents an opportunity to raise the claim, and presentation of the claim

was not frustrated by a failure of that mechanism.)

       One, the key purpose of federal habeas corpus is to free innocent prisoners. But
       whether an investigation violated the Fourth Amendment has no bearing on whether
       the defendant is guilty. [Stone v. Powell], at 490, 96 S.Ct. 3037. Two, exclusion is
       a prudential deterrent prescribed by the courts, not a personal right guaranteed by

                                                  2
  Case: 2:20-cv-06302-JLG-EPD Doc #: 3 Filed: 12/11/20 Page: 3 of 4 PAGEID #: 66




       the Constitution. Any deterrence produced by an additional layer of habeas review
       is small, but the cost of undoing final convictions is great. Id. at 493, 96 S.Ct. 3037.

Good v. Berghuis, 729 F.3d 636, 637 (6th Cir. 2013). Ohio permits a criminal defendant to file a

motion to suppress evidence prior to trial. See Ohio R. Crim. P. 12(C)(3). Here, “Robinson filed

multiple motions to suppress the evidence seized, claiming that the traffic stop and subsequent

search were unconstitutional. The trial court denied Robinson's motions, and the matter proceeded

to trial.” State v. Robinson, 2019 WL 7287148, at *1. Petitioner thereafter raised the issue in the

Ohio Court of Appeals, and had the opportunity to do so in the Ohio Supreme Court. Thus, there

exists no basis upon which to find that Petitioner could not present his claims under the Fourth

Amendment because of a failure of Ohio's procedural mechanism. Although Petitioner did not

obtain a ruling in his favor, he had multiple opportunities to litigate this claim.

                                        III.     DISPOSITION

   Accordingly, it is RECOMMENDED that this action be DISMISSED.

                                PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the magistrate judge with instructions. 28 U.S.C. § 636(B)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

                                                  3
  Case: 2:20-cv-06302-JLG-EPD Doc #: 3 Filed: 12/11/20 Page: 4 of 4 PAGEID #: 67




and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       The parties are further advised that, if they intend to file an appeal of any adverse

decision, they may submit arguments in any objections filed, regarding whether a certificate of

appealability should issue.

                                                      _s/ Elizabeth A. Preston Deavers___
                                                      Elizabeth A. Preston Deavers
                                                      Chief United States Magistrate Judge




                                                 4
